Citation Nr: 1106908	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1960 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Seattle, 
Washington, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.

In September 2009, the Board denied service connection for 
diabetes.  The Veteran appealed this denial to the United States 
Court of Appeals for Veterans Claims which in August 2010, based 
on a Joint Motion, vacated and remanded the matter for further 
consideration.

The Veteran and his wife testified at a November 2005 hearing, 
held at the RO, before a Veterans Law Judge who is no longer 
employed by the Board.  A transcript of the hearing is associated 
with the claims file.  The Judge who conducted that hearing is no 
longer employed by the Board.  By regulation, the Judge who 
conducts the hearing must participate in the adjudication of the 
claim.  38 C.F.R. § 707.  The Veteran was contacted and offered a 
new hearing before a different Judge, or the opportunity to 
merely proceed on the record, in September 2010 correspondence.  
He replied in October 2010, stating that he "can't pick" and 
telling VA to contact his attorney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2009 Board decision determined that VA had complied 
with its duty to assist the Veteran in substantiating his claim 
despite the failure to provide a VA examination or obtain a 
medical opinion regarding the etiology of diabetes.  The Board 
determined that as the record already established a current 
diagnosis of diabetes, and there was no evidence of any in-
service disease or injury, such examination and opinion were not 
required.  The evidence of record was sufficient.  38 C.F.R. 
§ 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, this determination failed to consider the possibility of 
presumptive service connection for a chronic disease.  Diabetes 
mellitus is presumed service connected if manifested to a 
compensable degree within the first post service year. 38 C.F.R. 
§ 3.307, 3.309.  The Veteran and his wife testified regarding 
their observations of symptoms associated with diabetes as early 
as 1970, within the first post service year.  While they are not 
competent themselves to opine as to whether a diagnosis of 
diabetes was warranted then, they are competent to report their 
observations to a doctor, who can then offer a competent medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

This competent lay testimony is sufficient to meet the low 
threshold for requiring an examination, as it raises the 
possibility of a nexus between service and current disability, 
despite the unavailability of the records from treating doctors 
of that period.  On remand, an examination must be scheduled, and 
a medical opinion obtained.

Further, the Veteran must be contacted to clarify his hearing 
request.  His response to the September 2010 letter regarding his 
hearing options does not clearly indicate that he no longer 
requests a hearing or wishes to proceed on the record.  While VA 
does not have an obligation to contact a third party on his 
behalf, particularly where the representation he refers to has 
apparently ended, VA does have to ensure that the Veteran is 
aware he is making an election.  On remand, the Veteran should 
again be informed of his hearing options, and any hearing 
requested must be conducted.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA diabetes 
mellitus examination.  The claims folder must 
be considered in conjunction with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that diabetes mellitus was 
present, if undiagnosed, in 1970.  The 
reports of symptomatology at that time by the 
Veteran and his wife must be specifically 
discussed.  A full and complete rationale 
must be provided for all opinions and 
conclusions expressed. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  After conducting the examination, the 
claim should be readjudicated.  If the 
benefit sought remains denied, issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  

3.  Then, if the claim remains denied, 
contact the Veteran and inform him of his 
hearing options, and request that he inform 
VA as to whether he wishes a new hearing 
before another Veterans Law Judge (in person 
at the RO or in Washington, DC; or via 
videoconference from the RO), or if he does 
not desire another hearing.

If a new hearing is elected, take appropriate 
steps to schedule such.

4.  The case should then be returned to the 
Board for further appellate review, if 
otherwise in order, and no additional SSOC is 
required.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


